 

Exhibit 10.21

PLEDGE FEE AGREEMENT

This Pledge Fee Agreement (the “Agreement”), dated as of August 31, 2016, is
entered into by and between Noah Malone Mitchell, 3rd, and individual
(“Mitchell”), Selami Erdem Uras, an individual (“Uras”) (Mitchell collectively
with Uras, the “Pledgors”), and TransAtlantic Petroleum Ltd., a Bermuda exempted
company with limited liability (the “Company”).  

WHEREAS, the Company proposes to enter into that certain General Credit
Agreement (the “Loan”) with DenziBank A.S. (the “Lender”);

WHEREAS, as a condition to providing the Loan to the Company, the Lender has
required the Pledgors to pledge their ownership interests in the Diyarbakir real
estate (the ““Property”) as collateral for the Loan pursuant to that certain
Pledge Agreement (the “Pledge Agreement”), by and between Pledgors and Lender
dated as of the date hereof;

WHEREAS, the Lender and the Company have determined that the Property has a
value of $5.0 million (collectively, the “Collateral Value”); and

WHEREAS, in order to induce the Pledgors to pledge the Property to the Lender as
collateral for the Loan, the Company has agreed to pay the Pledgors a fee of
5.0% of the Collateral Value per annum (the “Pledge Fee”) in cash upon the terms
set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.

Payment of Pledge Fee.  For so long as the Property is pledged to the Lender as
collateral for the Loan, the Company hereby agrees to pay the Pledgors the
Pledge Fee in cash on the last day of each month, beginning September 30,
2016.  The Pledge Fee shall be pro-rated for any period of less than one
month.  

 

2.

Direction of Pledgors.  The Pledgors hereby direct the Company to pay the Pledge
Fee directly to each Pledgor in the following percentages to the account(s)
designated in writing to the Company from time to time by the following persons:

N. Malone Mitchell, 3rd – 80%

Selami Uras – 20%

 

3.

Subrogation, Property Foreclosure.  In the event all or any part of the Property
has been foreclosed upon by or for the benefit of the Lender, Pledgors shall (i)
be subrogated to all rights and liens that  the Lender may have or may have had
against the Company and each other guarantor of the Loan and all collateral or
other security, and all rights of subrogation in or under any of the Loan
documents or to participate in any way therein, and in all right, title or
interest in or to any security for the Loan, (ii) be entitled to receive from
the Company interest at the rate specified in the Loan documentation (i.e., the
regular or default rate in effect at the time) with respect to a notional
principal amount equal to the Collateral Value of the Property foreclosed upon,
and (iii) be entitled to recourse, reimbursement, exoneration, contribution,
indemnification, and all other similar rights available under applicable law
against the Company and each other guarantor of or for all or any part of the
Loan; provided, that until the Loan has been paid in full, such rights are
expressly made subordinate in form and substance and upon

Pledge Fee Agreement – Diyarbakir – Page 1

--------------------------------------------------------------------------------

 

 

terms acceptable to Lender in its sole and absolute discretion if and to the
extent required by the Loan documentation.  Upon request by Pledgors from time
to time, the Company agrees to enter into additional definitive documentation in
support of the foregoing to ensure that Pledgors obtain all legal and economic
benefits contemplated by this Agreement, including, without limitation, loan
documentation on terms substantially similar to the Loan documents.

 

4.

Income Seizure.  In the event all or any part of the income derived from the
Property has been foreclosed upon by or for the benefit of the Lender, Pledgors
shall (i) be subrogated to all rights and liens that  the Lender may have or may
have had against the Company and each other guarantor of the Loan and all
collateral or other security, and all rights of subrogation in or under any of
the Loan documents or to participate in any way therein, and in all right, title
or interest in or to any security for the Loan, (ii) be entitled to receive from
the Company interest at the rate specified in the Loan documentation (i.e., the
regular or default rate in effect at the time) with respect to any proceeds of
any Property foreclosed upon, (iii) be entitled to continue to receive the
Pledge Fee, and (iv) be entitled to recourse, reimbursement, exoneration,
contribution, indemnification, and all other similar rights available under
applicable law against the Company and each other guarantor of or for all or any
part of the Loan; provided, that until the Loan has been paid in full, such
rights are expressly made subordinate in form and substance and upon terms
acceptable to Lender in its sole and absolute discretion if and to the extent
required by the Loan documentation.  Upon request by Pledgors from time to time,
the Company agrees to enter into additional definitive documentation in support
of the foregoing to ensure that Pledgors obtain all legal and economic benefits
contemplated by this Agreement, including, without limitation, loan
documentation on terms substantially similar to the Loan documents.

 

5.

Property Appreciation.  On an annual basis beginning on the date one year from
the date of this Agreement, the Collateral Value shall be increased using the
Turkey Consumer Price Index (“CPI”).  When this determination is made, the
principal amount of the loans described in Paragraphs 3 and 4 shall be modified
to reflect the increase in value.

 

6.

Sale of the Property.  Pledgors reserve the right to assign, transfer or sell
their interest in the Property at any time, subject only to the Lender’s
approval.  In the event such assignment, transfer or sale is made, the Company
shall be obligated to replace the collateral with property approved by the
Lender.

 

7.

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Texas, without regard to its principles regarding
conflicts of laws.  Venue of any action tried hereunder will be in Dallas
County, Texas, whether in federal or state court.

 

8.

Successors.  All agreements of the Company and the Pledgors in this Agreement
shall bind their successors and assigns.

 

9.

No Waiver or Amendment.  No waiver of any of the terms, provisions or conditions
hereof, or any modification of such terms, provisions or conditions, shall be
effective unless in writing and signed by a duly authorized officer of each
party.

 

10.

Assignment of this Agreement.  This Agreement and the duties, right and
obligations of the parties hereunder shall not be assignable by either party
without the prior written consent of the other party.  

Pledge Fee Agreement – Diyarbakir – Page 2

--------------------------------------------------------------------------------

 

 

11.

Entire Agreement.  This Agreement represents the entire agreement between the
parties, and supercedes and nullifies all prior representations, negotiations,
proposals, and statements with regard to the Pledge of the Property.

 

12.

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together constitute one and
the same instrument.

********

[signature page follows]






Pledge Fee Agreement – Diyarbakir – Page 3

--------------------------------------------------------------------------------

 

 

TRANSATLANTIC PETROLEUM LTD.

 

 

 

 

By:

/s/ Chad D. Burkhardt

 

Name:

Chad D. Burkhardt

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

NOAH MALONE MITCHELL, 3RD

 

 

 

 

By:

/s/ Noah Malone Mitchell, 3rd

 

Name:

Noah Malone Mitchell, 3rd

 

Title:

An Individual

 

 

 

 

SELAMI ERDEM URAS

 

 

 

 

By:

/s/ Selami Erdem Uras

 

Name:

Selami Erdem Uras

 

Title:

An Individual

 

Pledge Fee Agreement – Diyarbakir – Page 4